MEMORANDUM2
Appellant Richard Acuna Coronado pleaded guilty to one count of bank robbery, in violation of 18 U.S.C. § 2113(a). He filed a timely notice of appeal. While this appeal was pending, Coronado died. Coronado’s attorney has now filed a motion to abate the appeal on Coronado’s behalf.
“Death pending an appeal of a criminal conviction abates not only the appeal but all proceedings in the prosecution from its inception.” United States v. Oberlin, 718 F.2d 894, 895 (9th Cir.1983).
Accordingly, we conclude that the appeal should be dismissed and the case remand*687ed to the district court to vacate the judgment and dismiss the indictment. See id. at 895-96.
APPEAL DISMISSED; CASE REMANDED WITH INSTRUCTIONS TO VACATE JUDGMENT AND DISMISS INDICTMENT.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.